BRADFORD, Judge, dissenting.
[1] I respectfully disagree with the majority’s conclusion that Beedy is entitled to raise a “Romeo and Juliet” defense in this case because the victim in his previous adjudications for child molesting and child exploitation happens to be the same child he was charged with victimizing in this case. Consequently, I respectfully dissent.
[2] The sexual misconduct with a minor statute excludes anyone who has a prior sex offense “against any other person” from raising the Romeo and Juliet defense. Ind.Code § 35-42-4-9(e). The way the word “person” is, used elsewhere in the statute leads to the conclusion that the General Assembly intended this to mean any person other than the perpetrator, not any person other ■ than the victim. Throughout Indiana Code section 35-42-4-9, the word “person” is only ever used to describe the perpetrator, while the words “child” or “victim” are variously used to describe the victim. Had the General Assembly intended to exclude sex offenses against the current victim from the sex offenses barring the Romeo and Juliet defense, it could have very easily—and unambiguously—done so by using either “any other victim” or “any other child.” It did not. Read together with the rest of section 35-42-4-9, the most reasonable interpretation is that the phrase “against any other person” means any person other than the perpetrator.
[3] It is also difficult to escape the conclusion that the General Assembly could not have intended to give a sex offender a pass on a second offense simply because he happened to choose the same victim. I believe that the General Assembly created the Romeo and Juliet defense for situations where genuine love between consenting partners may be found to excuse behavior that would otherwise be criminal. Denying the Romeo and Juliet defense to a person, like Beedy, having a prior adjudication for a sex offense is a recognition that those who make a habit of having sex with underage girls are more likely to be predators and less likely to motivated by true love. Beedy has been adjudicated to have committed child molesting, which means he had sex with a victim who was legally unable to consent. *992Beedy should have learned his lesson before, that even true love would not be an excuse to, in essence, recommit the same unlawful act. I can think of no reason why it should matter that it was the same child he was charged with victimizing here. Because I would conclude that the trial court did not err in denying Beedy the Romeo and Juliet defense and therefore affirm Beedy’s conviction, I respectfully dissent.